Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-16, 18-27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 20120147810 in view of Yin US 20080259840

13. A method for wireless communications at a first repeater, comprising: 
receiving a multicast message comprising common control information for a plurality of repeaters, the plurality of repeaters comprising at least the first repeater and a second repeater (Wang: fig. 1-2, 4A-4B [0036] The relay node common signaling zone 205 may be configured as information elements (IE) transmitted by the DeNB 110B to one or more relay nodes, such as relay nodes 110A and 110C); 
identifying one or more configuration parameters associated with the first repeater based at least in part on the common control information (Wang: fig. 4A-4B [0041-0042] The relay identifier is used by the relay node to recognize that the subframe configuration is for the relay node and not another node); and 
communicating with one or more wireless devices based at least in part on the configuration parameters (Wang: fig. 1, unit 122 & 196 [0020, 0024, 0026] The relay access links 122 and 196 each include a downlink (e.g., downlink 116B and 118) for transmitting to the user equipment). 
Yin further teaches identifying one or more configuration parameters associated with the first repeater for communicating with one or more wireless devices based at least in part on the common control information (Yin: [0034] fig. 1, unit 103 - The reception module 21 of the RS 103 receives the frame 102 (i.e. the first frame 20) from the superordinate station (i.e. the BS 101). The process module 23 of the RS 103 is configured to extract the DL-R-MAP1, the DL-MAP1, a downlink data 104 from the frame 102, and generate a second frame (i.e. frame 106) by removing the DL-R-MAP1, the DL-MAP1, and a downlink data 104 from the frame 102, wherein the downlink data 104 is for the MS 109)
Thus, it would have been obvious to one ordinary skill in the art before the effective date of the claim invention to include the above recited claim invention into Wang’s invention in order to transmit a plurality of DL-R-MAPs for RSs and a plurality of DL-MAPs for RSs in the multi-hop network 1 [0027], as taught by Yin.

14. The method of claim 13, further comprising: receiving the multicast message in a first frequency band; and communicating with the one or more wireless devices in a second frequency band, wherein the first frequency band and the second frequency band are the same or different (Wang: [0034]). 

15. The method of claim 13, further comprising: receiving a group common radio network temporary identifier associated with the multicast message (Wang: [0029]). 

16. The method of claim 13, further comprising: transmitting at least a portion of the multicast message to the second repeater based at least in part on a forwarding instruction associated with the multicast message (Wang: fig. 4A-4B [0041-0042]; Yin: [0027-0034] fig. 1 unit 106 - transmitting the second frame in a DL relay zone according to the DL-R-MAP)

18. The method of claim 16, further comprising: decoding the multicast message based at least in part on the forwarding instruction; and encoding the multicast message based at least in part on the decoding, wherein transmitting the portion of the multicast message is based at least in part on the encoding (Yin: [0027-0034]). 

19. The method of claim 16, further comprising: decoding the multicast message based at least in part on the forwarding instruction; and generating a message comprising the portion of the multicast message based at least in part on the decoding, wherein transmitting the portion of the multicast message to the second repeater comprises transmitting the generated message (Yin: [0027-0034]). 

20. The method of claim 16, further comprising: receiving an indication of the forwarding instruction in one or more layer 1 signals, one or more downlink control information messages, one or more scheduling grants, or a combination thereof (Yin: [0027-0034]). 

21. The method of claim 16, wherein the forwarding instruction indicates the portion of the multicast to be forwarded to the second repeater (Yin: [0027-0034]). 

22. The method of claim 16, wherein the forwarding instruction indicates at least a second portion of the multicast message to be forwarded to one or more additional repeaters (Yin: [0027-0034]). 

23. The method of claim 13, wherein the common control information comprises a first information element associated with the first repeater and a second information element associated with the second repeater (Wang: fig. 2, unit 205, 4A-4B, 5-6). 

24. The method of claim 13, wherein the common control information comprises a common information element associated with the first repeater and the second repeater (Wang: fig. 2, unit 205, 4A-4B, 5-6). 

25. The method of claim 13, wherein the one or more configuration parameters comprise a forwarding direction, one or more beamforming parameters, a power setting, or a combination thereof (Wang: fig. 2, unit 205, 5-6, Yin: [0027-0034]). 

26. The method of claim 13, wherein the common control information comprises one or more indices corresponding to the one or more configuration parameters (Wang: fig. 2, unit 205, 4A-4B, 5-6; Yin: [0027-0034]). 

27. The method of claim 13, wherein the multicast message is received in a physical downlink control channel, a physical downlink shared channel, or a combination thereof (Wang: [0032, 0049]; Yin: [0027-0034]). 

Regarding claims 13, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 30, where the difference used is a “apparatus” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 20120147810 in view of Wang US 20070072604 (herein after as Wang2)

 17. The method of claim 16, further comprising: receiving one or more samples of the multicast message; and buffering the received one or more samples, wherein transmitting the portion of the multicast message is based at least in part on the buffering (Wang: fig. 1-4)
Wong2 further buffering the received one or more samples (Wang2: fig. 6 unit 536 - The MAC header, relay sub-header and DSx message are then forwarded to QOS buffer 536 and frame scheduler 538, and then transmitted on air link 542 to the next hop (in this case RS 506) by means of the 802.16 physical layer 540). 
Thus, it would have been obvious to one ordinary skill in the art before the effective date of the claim invention to include the above recited claim invention into Wang’s invention in order to transmit DSx message on air link 542 to the next hop (in this case RS 506) by means of the 802.16 physical layer 540 [0073], as taught by Wang2.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 20120147810 in view of Zhang US 7590064 

 17. The method of claim 16, further comprising: receiving one or more samples of the multicast message; and buffering the received one or more samples, wherein transmitting the portion of the multicast message is based at least in part on the buffering (Wang: fig. 1-4)
Zhang further buffering the received one or more samples (Zhang: abstract, fig. 2 unit 32, 40-42). 
Thus, it would have been obvious to one ordinary skill in the art before the effective date of the claim invention to include the above recited claim invention into Wang’s invention in order to make the transmitter (i.e., Relay node) buffers them (data) and then transmits the packets on a second wireless link (i.e., UE), as taught by Zhang.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 20120147810 in view of Hoymann US 20140348055

13. A method for wireless communications at a first repeater, comprising: 
receiving a multicast message comprising common control information for a plurality of repeaters, the plurality of repeaters comprising at least the first repeater and a second repeater (Wang: fig. 1-2, 4A-4B [0036] The relay node common signaling zone 205 may be configured as information elements (IE) transmitted by the DeNB 110B to one or more relay nodes, such as relay nodes 110A and 110C); 
identifying one or more configuration parameters associated with the first repeater based at least in part on the common control information (Wang: fig. 4A-4B [0041-0042] The relay identifier is used by the relay node to recognize that the subframe configuration is for the relay node and not another node); and 
communicating with one or more wireless devices based at least in part on the configuration parameters (Wang: fig. 1, unit 122 & 196 [0020, 0024, 0026] The relay access links 122 and 196 each include a downlink (e.g., downlink 116B and 118) for transmitting to the user equipment). 
Hoymann further teaches identifying one or more configuration parameters associated with the first repeater for communicating with one or more wireless devices based at least in part on the common control information (Hoymann: [0024-0032] fig. 2, unit 150 - The RN 150 then decodes the multicast/unicast transmission signals to obtain multicast/unicast data, and forwards the decoded unicast data by sending further multicast/unicast transmission signals in another one of the subframes 20, 30 to UE 210. In the example of FIG. 2, this type of relaying operation is applied in the subframes with index 1 and 5, and in the subframes with index 3 and 9)
Thus, it would have been obvious to one ordinary skill in the art before the effective date of the claim invention to include the above recited claim invention into Wang’s invention in order to amplifies the multicast transmission signals, and sends the amplified multicast transmission signals in the same subframe for multicast transmission 30 [0026], as taught by Hoymann.

Claim 14-27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 20120147810 in view of Hoymann further in view of Wangs2/Zhang 



Response to Amendment
Applicant's arguments with respect to claim(s) 13-27 & 30 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
  	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415